Exhibit 10.1

 

LOGO [g62240ex10_1pg001.jpg]

 

     

322 East Main Street

Branford, CT 06405

(203) 481-1104

(203) 315-3300 Fax

www.curagen.com

May 2, 2009

Tom Boone

Vice President, Protein Sciences

Amgen Fremont Inc.

One Amgen Center Drive

Thousand Oaks, CA 91320-1799

Dear Mr. Boone:

Reference is made to that certain Second Restated Collaboration Agreement
between Amgen Fremont Inc. (successor in interest to Abgenix, Inc.) (“AFI”) and
CuraGen Corporation (“CuraGen”) dated as of April 12, 2004 and amended
October 19, 2004 (“Collaboration Agreement”). AFI and CuraGen each may be
referred to herein as a “Party” and the two collectively as the “Parties,” and
capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Collaboration Agreement.

Under the Collaboration Agreement, (A) AFI granted to CuraGen certain licenses
relating to CuraGen Products, CuraGen Optioned Antigens and CuraGen Licensed
Antigens, and (B) CuraGen granted to AFI certain licenses to ABX Products, ABX
Optioned Antigens and ABX Licensed Antigens. The Parties now desire to grant to
each other such irrevocable licenses as may be necessary or useful to permit
each to fully develop and commercialize Products targeted to such Party’s
Optioned Antigens and Licensed Antigens as described more fully below, and
otherwise to terminate the Collaboration Agreement. Accordingly, this letter
agreement records the agreement between the Parties relating to such grants of
rights and termination of the Collaboration Agreement.

 

1) Licensed Antigens – The Parties hereby agree that each Optioned Antigen of
either Party under the Collaboration Agreement immediately prior to the date
this letter is acknowledged by AFI (the “Effective Date”) shall be deemed a
Licensed Antigen for purposes of this letter agreement. The Parties further
agree that as of the Effective Date the CuraGen Licensed Antigens consist of
those antigens set forth on Schedule 1, and the ABX Licensed Antigens consist of
those antigens set forth on Schedule 2.

 

1



--------------------------------------------------------------------------------

2) Termination – By mutual agreement of the Parties, as of the Effective Date,
the Collaboration Agreement will be irrevocably terminated and will be of no
further force or effect; provided, however that Sections 8, 9, 11, 12.1, 12.3,
12.4, 12.5, 12.6, 12.7, 13 and 15 of the Collaboration Agreement, together with
any definitions necessary to give effect to the terms of this letter agreement,
shall survive such termination; and provided further that each reference to a
Party’s Licensed Antigen or Optioned Antigen in any such surviving provision
shall be deemed to refer to all of such Party’s Licensed Antigens as listed in
Schedule 1 or 2 hereto, as applicable. The Parties expressly acknowledge and
agree that this termination is by mutual agreement of the Parties.

 

3) Royalties Payable by CuraGen – By mutual agreement of the Parties, as of the
Effective Date, the Collaboration Agreement will be amended such that Article 8
of the Collaboration Agreement shall be deleted in its entirety and replaced
with the following:

“Curagen shall pay Amgen any payments that Amgen reasonably believes are
required to be made under the Third Party License Agreements, including but not
limited to any royalty and/or milestone payment thereunder. For the purposes of
this Agreement, “Third Party License Agreements” shall mean (a) that certain
License Agreement dated May 14, 2002 between Babraham Bioscience Technologies
Limited and Amgen Fremont Inc. (successor in interest to Abgenix, Inc.);
(b) that certain License Agreement with effective date of December 14, 1998,
between Amgen Fremont Inc. (successor in interest to Abgenix, Inc.) and Medical
Research Council; and (c) that certain License Agreement dated March 29, 1994,
by and between Medical Research Council, Agricultural and Food Research Council
Institute of Animal Physiology and Genetics Research of Babraham Hall, Marianne
Bruggeman c/o Institute of Animal Physiology and Genetics Research and Cell
Genesys, Inc.”

 

4) Grant of Rights

 

  a) Upon the Effective Date, CuraGen hereby grants to AFI an exclusive
worldwide license (or sublicense, as the case may be) (with the right to grant
sublicenses) under Licensed CuraGen Intellectual Property to research, develop,
make, have made, use, import, offer to sell and sell ABX Products. “ABX
Products” shall mean, with respect to any ABX Licensed Antigen, any product
comprising (a) an Antibody which binds to such ABX Licensed Antigen; or
(b) Genetic Material that encodes such Antibody, wherein, in respect of each ABX
Product, said Genetic Material does not encode multiple antibodies.

 

  b) Upon the Effective Date, AFI:

 

  i) shall deliver to CuraGen (a) all Antigen Specific Materials and Information
in its possession pertaining to CuraGen Licensed Antigens, (b) all patent
filings pertaining to or claiming CuraGen Licensed Antigens, and (c) all related
Confidential Information of ABX or of CuraGen in AFI’s possession, and such
Antigen Specific Materials and Information, patent filings and Confidential
Information shall thereafter be the Confidential Information of CuraGen;

 

2



--------------------------------------------------------------------------------

  ii) hereby grants to CuraGen an exclusive worldwide license (or sublicense, as
the case may be) (with the right to grant sublicenses) under Licensed ABX
Intellectual Property Controlled by AFI to research, develop, make, have made,
use, import, offer to sell and sell CuraGen Products. “CuraGen Products” shall
mean, with respect to any CuraGen Licensed Antigen, any product comprising
(a) an Antibody which binds to such CuraGen Licensed Antigen; or (b) Genetic
Material that encodes such Antibody, wherein, in respect of each CuraGen
Product, said Genetic Material does not encode multiple antibodies. For the
purposes of this Agreement, “Control” shall mean with respect to any
intellectual property rights to which AFI has or obtains rights, possession by
AFI or its Affiliate of the ability (whether by ownership, license or otherwise)
to grant access, a license or a sublicense to such intellectual property right
as provided for in this Agreement (i) without violating the terms of any
agreement with any Third Party and (ii) without requiring any further payment
(whether or not then due and payable) under any agreement with any Third Party
(unless CuraGen elects in writing to pay any amounts owed to such Third Party
under any such agreement by reason of CuraGen’s exploitation of CuraGen
Products). For the sake of clarity, CuraGen has specifically elected to pay any
amounts owing under the Third Party License Agreements referenced in Paragraph 3
(Royalties Payable by CuraGen).

 

4)

Release – In consideration of the mutual promises contained herein, each Party,
for itself and for each of its Affiliates, hereby generally, irrevocably,
unconditionally and completely releases and forever discharges the other Party,
such other Party’s Affiliates, and its and their officers, directors,
stockholders, agents, employees, heirs, administrators, executors, predecessors,
successors and assigns (hereinafter, the “Released Parties”) from, and hereby
irrevocably, unconditionally and completely waives and relinquishes, each of
such Party’s Released Claims. The Parties acknowledge they are aware that they
may hereafter discover facts in addition to or different from those now known or
believed to be true with respect to the subject matter of this release, but that
it is their intention to hereby fully, finally and forever settle and release
all such claims, disputes and differences, known or unknown, suspected or
unsuspected, that now exist or heretofore have existed between the Parties and
that in furtherance of such intention, this release shall remain in effect as a
full and complete release notwithstanding the discovery or existence of any such
additional or different facts. The term “Released Claims,” when used herein with
respect to a Party, shall mean and include each and every claim, charge,
complaint, demand, action, cause of action, suit, right, debt, sum of money,
cost, reckoning, covenant, contract, agreement, promise, doing, omission,
damage, execution, obligation, liability, and expense (including attorneys’ fees
and costs), of every kind and nature, whether at law or in equity, that such
Party may have had in the past, may now have or may have in the future against
the Released Parties, and which has arisen or arises directly or indirectly out
of, or relates directly or indirectly to, any circumstance, agreement, activity,
action, omission, event or matter occurring or

 

3



--------------------------------------------------------------------------------

 

existing on or prior to the Effective Date to the extent such claim relates to
or arises under the Collaboration Agreement; provided, however, that the
Released Claims shall exclude: (1) any and all rights to seek and obtain
indemnification under this letter agreement and the Collaboration; and (2) any
and all rights to seek and obtain enforcement of, or a remedy arising out of the
breach of, any obligation provided for in this letter agreement.

 

5) Miscellaneous

 

  a) This letter agreement shall be binding upon the Parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the Parties hereto.
This letter agreement is binding upon and shall inure to the benefit of the
Parties and their respective agents, assigns, heirs, executors, successors and
administrators.

 

  b) No delay or omission by either Party in exercising any right under this
letter agreement shall operate as a waiver of that or any other right. A waiver
or consent given by a Party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

  c) Should any provision of this letter agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this letter agreement.

 

  d) This letter agreement shall be interpreted and construed by the laws of the
State of Delaware without regard to its choice of law principles.

 

  e) This letter agreement contains and constitutes the entire understanding and
agreement between the Parties hereto with respect to the subject matter hereof
and cancels all previous oral and written negotiations, agreements, commitments,
writings in connection therewith.

Please sign and date this letter agreement in the space provided below to
confirm our mutual understandings and agreements as set forth in this letter
agreement and return a signed copy to the undersigned.

 

Sincerely, CuraGen Corporation By:  

/s/ Tim Shannon

Name:   Tim Shannon Title:   President and CEO

 

4



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AMGEN FREMONT INC. By:  

/s/ Thomas Boone

Name:   Thomas Boone Title:   Vice President, Protein Sciences
5/1/09                                 Date

 

5



--------------------------------------------------------------------------------

Schedule 1

CuraGen Licensed Antigens

CR002

CR005

CR007

CR010

CR011

CR012

CR014

CR017

CR032

CR064

CR074

CR105

 

6



--------------------------------------------------------------------------------

Schedule 2

ABX Licensed Antigens

CR026

CR031

CR039

CR106

CR109

CR110

 

7